 

Case 1:20-cv-08205-GBD Document 27 Filed 02/12/21 Page 1of1

 

 

 

 

 

 

 

 

USDC SDNY
DOCUMENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
wee ee ee ee ee ee eee ee ee ee ee ee ee ee ee ee ee xX { DOC #;
WISELY PRODUCTS LLC, : || DATE FILED: E E B 12 20
Plaintiff, ;
ORDER
-against- :
; 20 Civ. 8205 (GBD)
HSBC BANK, USA, N.A. et al.,
Defendants. :
we eee ee ee ee ee ee ee ee ee ee eee eee ee eee eee x

GEORGE B. DANIELS, United States District Judge:

Plaintiff's request for a one-week extension of time until February 19, 2021 to respond to
Defendant HSBC Bank USA, N.A.’s motion to dismiss is GRANTED. Defendant HSBC Bank
USA, N.A.’s request for a corresponding one-week extension to file its reply is GRANTED.
Dated: New York, New York

February 12, 2021
SO ORDERED.

Gary, 8. Dobahe

GEDRGE/B. DANIELS

United States District Judge
